hearing and an opportunity to be heard.    See In re Parental Rights as to
                 N.D.O., 121 Nev. 379, 382, 115 P.3d 223, 225 (2005); see also Gonzales-
                 Alpizar v. Griffith, 130 Nev., Adv. Op. 2, 317 P.3d 820, 827 (2014). We
                 conclude that the failure to notify appellant in the manner provided under
                 NRCP 5 of the November 21, 2013, continued hearing date was contrary to
                 NRS 128.090(4) and violated appellant's due process rights because she
                 was not present at the second day of the hearing, was representing
                 herself, and did not have an adequate opportunity to defend the action.
                 Accordingly, we reverse the district court's order and remand this matter
                 for further proceedings. We caution appellant, however, that provided she
                 receives adequate notice and opportunity to defend the action on remand,
                 her failure or refusal to appear at the hearing falls outside the ambit of
                 due process protections and will not be excused.
                             It is so ORDERED. 1



                                                               CALELCL                  , J.
                                                             Saitta




                                                                           eke4         , J.
                                                             Pickering i




                      'We have considered all pro se motions and other documents filed by
                 appellant and conclude that no additional relief requested therein is
                 warranted.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A    e
                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      DeAnn J.W.
                      Daniel A.W.
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     3
(0) 19410,